 Case: 1:19-cv-00425 Document #: 143 Filed: 08/13/21 Page 1 of 1 PageID #:921

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Cassidy J. Green
                                      Plaintiff,
v.                                                    Case No.: 1:19−cv−00425
                                                      Honorable Franklin U. Valderrama
LaSalle Co. Sheriff Dept., et al.
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 13, 2021:


         MINUTE entry before the Honorable Susan E. Cox: The Court has reviewed the
parties' joint status report. In it, they seek to enter and continue this matter until 11/26/21
"to allow appointed counsel to get caught up to speed on discovery and address concerns
raised by Defendants' counsel relative to the objections raised by the Plaintiff in his
discovery deposition which may alleviate the need for a motion to compel." While the
Court appreciates the difficulty appointed counsel faces being recruited into the middle of
an ongoing discovery dispute in a 2.5−year−old case, the Court is disinclined to allow so
much time to pass to allow counsel to familiarize himself with this case. At this point, the
case still does not have a fact discovery deadline. The parties are ordered to meet and
confer and submit a proposed scheduling order for the remainder of fact discovery to this
Court's proposed order inbox on or before 8/26/21. Upon review of that proposed
schedule, the Court will set a date for an updated joint status report in early October.
Mailed notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
